Citation Nr: 0921646	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-16 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinea 
versicolor/corporis.

2.  Entitlement to service connection for hemoptysis with 
bronchitis.

3.  Entitlement to service connection for sleep apnea with 
idiopathic hypersomnia.

4.  Entitlement to service connection for disability of the 
left knee, to include osteoarthritis.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for bilateral ingrown 
toenails.

7.  Entitlement to service connection for low back 
disability.

8.  Entitlement to service connection for bilateral thumb 
disability.

9.  Entitlement to an initial compensable evaluation for 
service-connected pseudofolliculitis barbae (PFB).

10.  Entitlement to an initial compensable evaluation for 
service-connected allergies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from January 1990 to July 
1998.   

In November 2007, the Board of Veterans' Appeals (Board) 
remanded the issues on appeal to the Department of Veterans 
Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO) 
for additional development.  

The claims of service connection for tinea 
versicolor/corporis, hemoptysis with bronchitis, sleep apnea 
with idiopathic hypersomnia, bilateral ingrown toenails, 
disability of the left knee, a low back disability, and a 
bilateral thumb disability, as well as the claims for 
compensable ratings for service-connected PFB and allergies, 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for additional development.  VA 
will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The Veteran does not have sinusitis that is causally 
related to service.

3.  The Veteran does not have bilateral ingrown toenails that 
are causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for bilateral ingrown 
toenails have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After 
having carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided.  


The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice to the veteran was not sent in this case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are, as in this case, not prejudicial to the 
claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  A letter was sent to the 
Veteran in December 2007 that informed him of the 
requirements needed to establish entitlement to service 
connection and to an increased evaluation.  A relevant 
supplemental statement of the case was issued in October 
2008.

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims files 
after the letter.  

The Veteran was informed in the December 2007 letter that an 
appropriate disability rating and effective date would be 
assigned if any of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained with respect 
to the issue of service connection for sinusitis and for 
bilateral ingrown toenails, none is needed.  Such 
development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent evidence to decide the claim, but 
contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the Veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

With regard to the these claims of service connection, there 
is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the Veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence  
suggestive of a linkage between his active service and a 
current disorder, if shown.  The Veteran has not done so, and 
no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent evidence to suggest that 
the disorders are related to the Veteran's military service.   

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  The Veteran has 
been given ample opportunity to present evidence and 
argument in support of his claims.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2008).  


Analyses of the Claims

The Veteran seeks service connection for sinusitis and 
bilateral ingrown toenails.  Having carefully considered 
these claims in light of the record and the applicable law, 
the Board is of the opinion that the preponderance of the 
evidence is against the claims and that these appeals will be 
denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The Veteran's service treatment records reveal that the 
Veteran had an infected ingrown right great toenail in 
February 1990, which was treated.  X-rays of the paranasal 
sinuses were normal in November 1990.  Sinusitis was noted in 
April 1993 and February 1996.  There are no subsequent 
complaints or findings of either ingrown toenails or 
sinusitis either in service or in postservice treatment 
records dated through October 2008.  Consequently, there is 
no evidence linking either of these disabilities to service.  
Therefore, service connection for sinusitis or bilateral 
ingrown toenails is not warranted.  

The Board has considered the written contentions on file by 
and on behalf of the veteran.  However, a layperson without 
the appropriate medical training and expertise, is not 
competent to render a probative opinion on a medical matter, 
such as whether he has a current disability related to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

As there is no competent medical evidence of record to 
support the Veteran's claims for service connection for 
sinusitis and bilateral ingrown toenails, the preponderance 
of the evidence is against these claims and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A.§ 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for sinusitis is denied.

Service connection for bilateral ingrown toenails is denied.


REMAND

A review of the claims files reveals that that there were 
complaints and findings in service of tinea 
versicolor/corporis, hemoptysis with bronchitis, probable 
sleep apnea, early osteoarthritis of the left knee, a low 
back disability, and a thumb disability.  There is also 
medical evidence after service discharge of tinea 
versicolor/corporis, a respiratory disorder, sleep apnea, and 
a low back disability.  Although there is no post-service 
diagnosis of a knee disability or a thumb disability, the 
Veteran complained of knee and hand pain on VA evaluation in 
2000, and rule out osteoarthritis of the knees was diagnosed 
despite a normal examination.  The Veteran continued to 
complain of chronic knee pain in August 2008.  Because of the 
inservice and post-service complaints and findings, the Board 
concludes that a current and definitive medical nexus opinion 
is warranted on whether he has tinea versicolor/corporis, 
hemoptysis with bronchitis, sleep apnea, a left knee 
disability, a low back disability, and/or a thumb disability 
due to service.

With respect to the issues of whether initial compensable 
evaluations are warranted for the Veteran's service-connected 
PFB and allergies, the Board notes that there is no post-
service compensation and pension evaluation of either 
disability on file.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2008), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the severity, existence, or 
etiology of a disability.  See also 38 C.F.R. § 3.159 (2008).  

Accordingly, these issues are REMANDED to the AMC/RO for the 
following actions:  

1.  The AMC/RO should take appropriate 
action to contact the Veteran and ask him 
to provide any additional evidence 
relevant to the issues currently on 
appeal, to include the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional records 
pertinent to his claims for service 
connection for a skin disorder, a 
respiratory disorder, sleep apnea, a left 
knee disability, a low back disability, 
and a thumb disability and his claims for 
an initial compensable rating for 
service-connected PFB and allergies.  
After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AMC/RO should obtain and associate 
with the file all records that are not 
currently on file.  

If the AMC/RO is unsuccessful in 
obtaining any such records identified by 
the Veteran, it should inform the veteran 
of this and request him to provide a copy 
of the outstanding medical records if 
possible.  

2.  The AMC/RO must then schedule the 
Veteran for a VA examination by an 
appropriate examiner to determine the 
etiology of any current low back, thumb, 
or left knee disability.  The following 
considerations will govern the 
examination:

a. The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims file 
and examining the Veteran, the 
examiner must provide an opinion 
whether the Veteran has a current 
low back, thumb, or left knee 
disability, to include arthritis, 
that is causally related to service.  

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state.

Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
report prepared must be typed.  

3.  The AMC/RO must also schedule the 
Veteran for a VA examination by an 
appropriate examiner to determine the 
etiology of any current hemoptysis with 
bronchitis and any current sleep apnea 
with idiopathic hypersomnia.  The 
following considerations will govern the 
examination:

a. The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims file 
and examining the Veteran, the 
examiner must provide an opinion 
whether the Veteran has hemoptysis 
with bronchitis and/or sleep apnea 
with idiopathic hypersomnia that is 
causally related to service.  

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state.

Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
report prepared must be typed.  

4.  The AMC/RO must also schedule the 
Veteran for VA examination by an 
appropriate examiner to determine the 
etiology of any current tinea 
versicolor/corporis and the severity of 
his service-connected PFB.  The following 
considerations will govern the 
examinations:

a. The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with the examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims file 
and examining the Veteran, the 
examiner must provide an opinion 
whether the Veteran currently has 
tinea versicolor/corporis that is 
causally related to service and must 
also provide information on the 
current symptomatology and severity 
of the Veteran's service-connected 
PFB.  

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state.

Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
report prepared must be typed.  

5.  The AMC/RO must also schedule the 
Veteran for a VA examination by an 
appropriate examiner to determine the 
current severity of his service-connected 
allergies.  The following considerations 
will govern the examination:

a. The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with the examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner should determine the 
current symptomatology and severity 
of the service-connected allergies.  

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state.

Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
report prepared must be typed.  

6.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examinations and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.655 (2008).  

In the event that the Veteran does not 
report for any one of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

7.  After all indicated development has 
been completed, the AMC/RO should 
readjudicate the claims of service 
connection for a left knee disability, to 
include arthritis, for a low back 
disability, for a bilateral thumb 
disability, for tinea 
versicolor/corporis, for hemoptysis with 
bronchitis, and for sleep apnea with 
idiopathic hypersomnia.  The AMC/RO 
should also readjudicate the claims for 
initial compensable ratings for service-
connected PFB and allergies.  The AMC/RO 
should take into consideration any and 
all evidence that has been added to the 
record since its last adjudicative 
action.  If any of the benefits sought on 
appeal remains denied, the Veteran should 
be provided a Supplemental Statement of 
the Case, which should include all 
pertinent current law and regulations.  
The Veteran and his representative should 
then be given an appropriate opportunity 
to respond.  
Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


